                                            Case 3:19-cv-00659-MMD-CLB Document 72 Filed 10/26/20 Page 1 of 3




                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 KRISTEN R. GEDDES
                                      Nevada Bar No. 9027
                                  3 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  4 Reno, Nevada 89521
                                    Phone: (775) 853-9455
                                  5 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  6 Email: Kristen@TheGeddesLawFirm.com
                                    Attorneys for Plaintiffs Ron Schreckengost and Elizabeth Walsh
                                  7
                                                                 UNITED STATES DISTRICT COURT
                                  8
                                                                        DISTRICT OF NEVADA
                                  9
                                 10 RON SCHRECKENGOST, an individual, and                CASE NO: 3:19-cv-00659-MMD-CLB
                                      ELIZABETH WALSH, an individual,
                                 11
                                                                     Plaintiff,                 STIPULATION, REQUEST, AND
                                 12                                                                 [PROPOSED] ORDER
8600 Technology Way, Suite 107




                                      vs.                                                          ENLARGING TIME FOR
  The Geddes Law Firm, P.C.




                                 13                                                         PLAINTIFFS TO OPPOSE DEFENDANTS’
      Phone 775-853-9455
        Reno, NV 89521




                                    THE STATE OF NEVADA ex rel. the                              TWO MOTIONS TO DISMISS
                                 14 NEVADA      DEPARTMENT OF                                       (ECF 069 and ECF 070)
                                    CORRECTIONS; and PERRY RUSSELL, an
                                 15 individual.                                                          (FIRST REQUEST)

                                 16                                  Defendants.

                                 17
                                 18            The parties to this action, by and through their undersigned counsel of record hereby stipulate

                                 19 that Plaintiffs may have a three (3)-week extension of time to file their opposition briefs to Defendants’
                                 20 two motions to dismiss (ECF 069 and ECF 070), through and including Friday, Nov. 20, 2020,
                                 21 Pursuant to this stipulation, the parties hereby request that the Court grant this enlargement of time.
                                 22 This is the first request for such an extension. The original deadline to file these two opposition briefs
                                 23 is Friday, October 30, 2020, which deadline has not yet run. The reasons that additional time is
                                 24 requested here is because Plaintiff’s Counsel has been and continues to be quite busy with many
                                 25 pressing matters in other cases, including: the filing of a federal-court discrimination complaint during
                                 26 the week of October 26, 2020; preparation for, and attendance of, two ENE conferences in federal
                                 27 court, scheduled for the week of October 26, 2020, the submission of two rebuttal statements to the
                                 28 EEOC for two discrimination claims in the week of November 2 and 9, 2020, and the filing of a state-


                                                                                     1
                                         Case 3:19-cv-00659-MMD-CLB Document 72 Filed 10/26/20 Page 2 of 3




                                  1 court discrimination complaint during the week of November 9, 2020. As well, Plaintiff must oppose
                                  2 two motions to dismiss here, rather than one, which will take additional time to accomplish. This
                                  3 stipulation and request are not made for any dilatory or improper purpose.
                                  4 Dated this 26th Day of October.                             THE GEDDES LAW FIRM, P.C.
                                  5
                                  6
                                                                                                WILLIAM J. GEDDES
                                  7                                                             Nevada Bar Number 6984
                                                                                                The Geddes Law Firm, P.C.
                                  8                                                             8600 Technology Way, Suite 107
                                                                                                Reno, Nevada 89521
                                  9                                                             (775) 853-9455
                                                                                                Attorneys for Plaintiffs Ron
                                 10                                                             Schreckengost and Elizabeth
                                                                                                Walsh
                                 11
                                 12 Dated this 26th Day of October .                            AARON D. FORD
8600 Technology Way, Suite 107




                                                                                                Nevada Attorney General
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                                                                                Electronic Signature Authorized
                                 14
                                                                                                /s/ Scott H. Husbands
                                 15                                                             BRANDON R. PRICE
                                                                                                Senior Deputy Attorney General
                                 16                                                             Nevada Bar No. 11686
                                                                                                SCOTT H. HUSBANDS
                                 17                                                             Deputy Attorney General
                                                                                                Nevada Bar No. 11398
                                 18                                                             State of Nevada
                                                                                                Office of the Attorney General
                                 19                                                             5420 Kietzke Lane, Suite 202
                                                                                                Reno, NV 89511
                                 20                                                             (775) 687-2121 (phone)
                                                                                                Attorneys for Defendants, State of
                                 21                                                             Nevada ex rel. its Department of
                                                                                                Corrections and
                                 22                                                             Perry Russell
                                 23                                                 ORDER
                                 24
                                 25 Dated: October 26, 2020                             IT IS SO ORDERED
                                 26
                                 27
                                 28                                                     UNITED STATES DISTRICT JUDGE


                                                                                   2
                                         Case 3:19-cv-00659-MMD-CLB Document 72
                                                                             71 Filed 10/26/20 Page 3 of 3




                                  1                                     CERTIFICATE OF SERVICE
                                  2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on October 26,
                                  3 2020, I caused to be served a copy of the foregoing Stipulation, Request, and [Proposed] Order
                                  4 Enlarging Time for Plaintiffs to Oppose Defendants’ Two Motions to Dismiss (ECF 069 and ECF 070)
                                  5 (First Request), by filing the same with the Court’s electronic filing system (PACER), addressed to the
                                  6 following:
                                  7 AARON D. FORD
                                      Nevada Attorney General
                                  8 BRANDON R. PRICE
                                      Senior Deputy Attorney General
                                  9 SCOTT H. HUSBANDS
                                      Deputy Attorney General
                                 10 State of Nevada Office of the Attorney General
                                      5420 Kietzke Lane, Suite 202
                                 11 Reno, NV 89511
                                 12 Attorneys for Defendants, State of Nevada
8600 Technology Way, Suite 107




                                      ex rel. its Department of Corrections and
  The Geddes Law Firm, P.C.




                                 13 Perry Russell
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                 15
                                                                                                WILLIAM J. GEDDES
                                 16                                                             An employee of the Geddes Law
                                                                                                Firm, P.C.
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                  3
